ACCEPTED
                                                                                      06-16-00025-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                  7/6/2016 2:41:01 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                   Appellate Cause No. 06-16-00025-CV
            _____________________________________________
                                                                     FILED IN
                                                              6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
                        IN THE COURT OF APPEALS               7/6/2016 2:41:01 PM
                                FOR THE                           DEBBIE AUTREY
                                                                      Clerk
                        SIXTH DISTRICT OF TEXAS

                            TEXARKANA, TEXAS

            _____________________________________________

                           SHERRY McGALLIARD

                                       V.

                           KATHRYN HILL
            _____________________________________________


          On appeal from the 40th District Court of Ellis County, Texas
                            Trial Cause No. 88284

            _____________________________________________

                        BRIEF OF APPELLANT
            _____________________________________________

Justin H. Anderson
State Bar No. 24066563
Law Office of Justin H. Anderson
100 N. Sixth Street, Suite 902
Waco, Texas 76701
Attorney for Sherry McGalliard
                   IDENTITY OF PARTIES AND COUNSEL

The following is a complete list of all parties to the trial court’s final judgment, as
well as names and addresses of all trial and appellate counsel.

                    PARTIES                   COUNSEL

             Plaintiff:

             Kathryn Hill                     Amy Ganci
                                              Ganci, L.L.P.
                                              3811 Turtle Creek Blvd., Suite 800
                                              Dallas, Texas 75219

             Defendant:

             Sherry McGalliard                Justin H. Anderson
                                              Law Office of Justin H. Anderson
                                              100 N. Sixth Street, Suite 902
                                              Waco, Texas 76701




                                                              Brief of Appellant – Page ii
TABLE OF CONTENTS

Identity of Parties and Counsel ………………………………………….. ii

Index of Authorities ……………………………………………………… v

Statement of the Case …………………………………………………… vii

Statement Regarding Oral Argument ……………………………………viii

Issues Presented …………………………………………………………...ix

Statement of Facts …………………………………………………………1

Summary of the Argument ………………………………………………..3

Argument and Authorities ………………………………………………...5

I.     Issue Number One: The trial court abused its discretion
       by failing to postpone the December 15, 2015 hearing on
       Appellee’s Motion for Summary Judgment. ………………….……..5

II.    Issue Number Two: The trial court erred in granting
       Dan Gus’ motion to withdraw six days prior to the
       summary judgment hearing. ………………………………........... 10

       A.    The trial court’s granting of Dan Gus’ motion to
             withdraw – which did not comply with Rule 10 –
             was an abuse of discretion which was harmful
             to Appellant. ……………………………………………….. 10

       B.    The trial court’s grant of Mr. Gus’ motion to withdraw
             was an abuse of discretion because the court failed to
             ensure that Dan Gus took steps to prevent foreseeable
             prejudice to the rights of his client. …………………………12

III.   Issue Number Three: The trial court erred in granting
       Appellee’s Motion for Summary Judgment because Appellee
       failed to satisfy her summary judgment burden since certain
       key statements contained in the declarations of Kathryn Hill

                                                           Brief of Appellant – Page iii
      and Dr. Kenton Arnold are hearsay, conclusory, unsupported
      by evidence, and should have been disregarded by the trial
      court. ……………………………………………………………… 13

IV.   Issue Number Four: The trial court erred in not granting
      Appellant’s motion for continuance of the January 4, 2016
      hearing. …………………………………………………………… 17

Prayer ……………………………………………………………………. 20

Certificate of Service ……………………………………………………. 20

Certificate of Compliance with Rule 9.4(i) ………………………….….. 21




                                                  Brief of Appellant – Page iv
                        INDEX OF AUTHORITIES

CASES

Amedisys, Inc. v. Kingwood Home Health Care, LLC,
     437 S.W.3d 507 (Tex. 2013) ………….…...…………………………...... 13

Burrow v. Arce, 997 S.W.2d 229 (Tex. 1999) ….……………………....……14, 17

City of San Antonio v. Pollock, 284 S.W.3d 809 (Tex. 2009) ……………… 14, 16

Coastal Transp. Co. v. Crown Cent. Petroleum Corp.,
     136 S.W.3d 227 (Tex. 2004) …………….…………………………… 14, 17

Computize, Inc. v. NHS Communs. Group, Inc., 992 S.W.2d 608
    (Tex. App.—Texarkana, 1999, no pet.) ….……………………………. 5, 17

Elizondo v. Krist, 415 S.W.3d 259 (Tex. 2013) ……………………………. 14, 16

Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713
    (Tex. 1998) ………………………………………………………..14, 16, 17

In the Interest of P.M., 59 Tex. Sup. Ct. J. 582, 2016 Tex. LEXIS
       236 (Tex. April 1, 2016) (per curium) ………………………….....…….. 13

Laidlaw Waste Sys. v. City of Wilmer, 904 S.W.2d 656 (Tex. 1995) ………….. 15

McIntyre v. Ramirez, 109 S.W.3d 741 (Tex. 2003) ……………………….. 14, 17

State v. Crank, 666 S.W.2d 91 (Tex. 1984) ……………………………….……. 5

Thompson v. Thompson, 387 S.W.3d 769 (Tex.App.—El Paso
     2012, no pet.) .………………………………………………………….… 9

Villegas v. Carter, 711 S.W.2d 624 (Tex.1986) …………………......5, 12, 13, 17
Will. v. Bank One, Texas, N.A., 15 S.W.3d 110
      (Tex.App.—Waco, no pet.) ………………………………………......10, 11



                                                      Brief of Appellant – Page v
TEXAS CONSITITUTION, STATUTES, AND RULES

Tex. R. Civ. P. 10 ………………………………………………...….. 3, 9, 10, 11

Tex. R. Civ. P. 166a(c) ………………………………………………6, 13, 14, 15

Tex. R. Civ. P. 253 …………………………………………………………... 5, 9




                                           Brief of Appellant – Page vi
                         STATEMENT OF THE CASE

       Kathryn Hill originally brought this action against Sherry McGalliard on
October 21, 2013. (C.R. 7). Hill sued McGalliard for breach of contract, gross
negligence, declaratory judgment, and fraud arising from the lease of a mare. (C.R.
78). McGalliard counterclaimed for breach of contract. (C.R. 29). On December
15, 2015, six days after McGalliard’s attorney withdrew, (C.R. 91). the trial court
granted partial summary judgment in favor of Hill for $25,000.00 on her breach of
contract claim and ordered that McGalliard take nothing. The court set the issue of
attorney’s fees for a January 4, 2016 hearing. (C.R. 93). On December 29, 2015,
McGalliard, still pro se, filed a motion for continuance. (C.R. 94). On January 4,
2016 the trial court denied the motion for continuance and awarded attorney’s fees
of $23,000.00 and pre-judgment interest in the amount of $2,500.00. (C.R. 98). On
February 2, 2016, McGalliard, through new counsel, filed a motion for new trial.
(C.R. 101). That motion was overruled on February 19, 2016. (C.R. 112).
McGalliard timely perfected this appeal on April 1, 2016. (C.R. 114).




                                                          Brief of Appellant – Page vii
       STATEMENT REGARDING ORAL ARGUMENT


Appellant does not request oral argument.




                                            Brief of Appellant – Page viii
                             ISSUES PRESENTED

Issue Number One

Whether the trial court erred in proceeding with the summary judgment hearing on
December 15, 2015 because Appellant was afforded no opportunity to file a timely
pro se response.

Issue Number Two

Whether the trial court’s granting the withdrawal of Appellant’s attorney, Dan Gus,
was an abuse of discretion which was harmful to Appellant.

Issue Number Three

Whether the trial court erred in granting Appellee’s Motion for Summary judgment
because Appellee failed to satisfy her summary judgment burden since certain key
statements contained in the declarations of Kathryn Hill and Dr. Kenton Arnold are
conclusory, unsupported by evidence, and should have been disregarded by the
trial court.

Issue Number Four

Whether the trial court erred in not granting Appellant’s Motion for Continuance
as to the January 4, 2016 hearing.




                                                           Brief of Appellant – Page ix
                           STATEMENT OF FACTS

      In November 2011, Appellant and Appellee entered into a written

broodmare lease agreement (the “Lease”) which Appellee leased a 2007

Andalusian mare named Gabacha (the “Horse”) to Appellant. (C.R. 32). Appellee

believed that the Horse became lame in the Appellant’s care, and Appellee sued

Appellant in October 2013 for breach of the Lease. (C.R. 33, 7). Appellant

answered and counterclaimed in November 2013 by and through her then attorney

of record, Dan Gus. (C.R. 25). On January 6, 2015 Appellee filed Plaintiff’s

Motion for Summary Judgment and sought to enforce a liquidated damages clause

in the Lease. (C.R. 31). That clause read:

      6.3.2 Disability. Lessee and Mare Owner agree that Mare’s fair
      market value is dependent on her soundness, breeding soundness and
      general good condition. If, at the end of the term of this Agreement,
      Mare has any injury or condition that causes Mare to be unsuitable for
      breeding and the remainder of the full range of uses she was able to
      perform at the beginning of the term of this Agreement and a licensed
      veterinarian of Mare Owner’s choice determines that such condition is
      likely to be permanent and not a result of heredity or old age, Lessee
      agrees to pay Mare Owner the following amount within 30 days of the
      end of the Lease term $25,000, or purchase Mare from Mare Owner at
      the fair market value specified in Section 2.

(C.R. 33).

      Appellee moved for traditional summary judgment as to her breach of

contract claim and a no-evidence summary judgment as to Appellant’s

counterclaim. (C.R. 32, 35). The motion for summary judgment hearing was


                                                           Brief of Appellant - Page 1
scheduled for December 15, 2015. (R.R., Vol. 2, p. 1). On November 24, 2015,

Appellant’s attorney, Dan Gus, filed a Motion to Withdraw as Counsel. (C.R. 89-

90). On December 9, 2015, the trial court signed an order granting the motion to

withdraw. (C.R. 91). On December 15, 2015, the summary judgment hearing was

called and the parties announced ready and presented argument. (R.R., Vol. 2, p.

12). Appellant’s attorney had not filed a written response to the motion for

summary judgment, and Appellant did not file a response pro se. The Appellee’s

motion was supported by the unsworn declarations of Kathryn Hill and Kenton

Arnold, DVM. (C.R. 32). Relying on the liquidated damages provision, the trial

court granted the motion for summary judgment which ordered an award of

$25,000.00 in favor of Appellee, it ordered that Appellant take nothing on her

counterclaim, and it set the Appellee’s claim for attorney’s fees for trial for

January 4, 2016. (C.R. 92-93). Appellant, still pro se, filed a verified Motion for

Continuance on December 29, 2015 requesting additional time to retain another

attorney. (C.R. 94-95). At the January 4, 2016 hearing the trial court heard

Appellant’s motion for continuance but did not grant it. (R.R., Vol. 3, p. 8). The

case immediately proceeded to trial on the issue of Appellee’s attorney’s fees. The

trial court rendered and signed a final judgment which – in addition to the relief

previously ordered – awarded $23,000.00 in attorney’s fees and $2,500.00 in

prejudgment interest. (C.R. 98-99).


                                                            Brief of Appellant - Page 2
                      SUMMARY OF THE ARGUMENT

Issue Number One: The trial court abused its discretion by failing to postpone the

December 15, 2015 hearing on Appellee’s Motion for Summary Judgment. When

the trial court allowed Appellant’s prior attorney, Dan Gus, to withdraw only six

days prior to the summary judgment hearing, Appellant should have been afforded

more time. The failure to do so under these circumstances constituted an abuse of

discretion. The deadline for filing a response passed while Appellant was still

represented by counsel. She was afforded little time to either hire a new attorney or

prepare for a complicated and difficult hearing which the trial court described as “a

very formal, very specific, very ridged (sic) process.” Though she announced ready

for the hearing, the trial court offered no admonishment on proceeding as a pro se

party, and it did not make her aware that there was not a summary judgment

response on file until long after the hearing commenced and that she would not be

able to offer responsive evidence at the hearing.



Issue Number Two: The trial court should have postponed the summary judgment

hearing and afforded more time for Appellant because the granting of the motion to

withdraw was prejudicial to Appellant. Dan Gus’ motion to withdraw did not

comply with Rule 10 in a number of different ways. By granted a flawed motion

to withdraw the trial court abused its discretion. It could have cured this error by


                                                             Brief of Appellant - Page 3
postponing the summary judgment hearing, but it failed to do so. Moreover, the

trial court, in granting the motion to withdraw, failed to ensure that Mr. Gus was

taking reasonable steps to prevent foreseeable prejudice to Appellant.



Issue Number Three: Even despite the lack of a summary judgment response, the

trial court erred in granting Appellee’s motion for summary judgment because the

Appellee presented no competent summary judgment evidence that the Horse’s

disability was not due to heredity or old age. Appellee only offered conclusory

statements in this regard in her declaration and in the declaration of veterinarian,

Dr. Kenton Arnold. An expert’s conclusion must be supported by data. A bare,

baseless opinion should be disregarded. As such, the summary judgment burden

should have never shifted to Appellant.



Issue Number Four: Appellant filed a verified motion for continuance on

December 29, 2015 seeking to continue the January 4, 2016. The trial court erred

in denying Appellant’s motion for continuance since Appellant was requesting

additional time to retain a new attorney.




                                                             Brief of Appellant - Page 4
                       ARGUMENT AND AUTHORITIES

I.    Issue Number One: The trial court abused its discretion by failing to
      postpone the December 15, 2015 hearing on Appellee’s Motion for Summary
      Judgment.

      Because Appellant was not afforded an opportunity to file a timely pro se

response to Appellee’s Motion for Summary Judgment the trial court erred by not

postponing the summary judgment hearing on December 15, 2015.

      Regarding postponement, Rule 253 states:

      “Except as provided elsewhere in these rules, absence of counsel will
      not be good cause for a continuance or postponement of the cause
      when called for trial, except it be allowed in the discretion of the
      court, upon cause shown or upon matters within the knowledge or
      information of the judge to be stated on the record.”

Tex. R. Civ. P. 253.

      The right to counsel is a valuable right, and its unwarranted denial is

reversible error. State v. Crank, 395 S.W.2d 91, 94 (Tex. 1984); Villegas v.

Carter, 711 S.W.2d 624, 626 (Tex.1986). When a trial court allows counsel to

voluntarily withdraw, it must give the party time to secure new counsel and time

for the new counsel to investigate and prepare for trial. Villegas v .Carter, 711
S.W.2d at 626; Computize, Inc. v. NHS Communs. Group, Inc., 992 S.W.2d 608,

613 (Tex. App.—Texarkana, 1999, no pet.). The failure to do so is an abuse of

discretion. Villegas at 626.




                                                          Brief of Appellant - Page 5
       In this case, Appellant’s attorney filed a Motion to Withdraw as Counsel on

November 24, 2015.1 (C.R. 89). The hearing on Appellee’s motion for summary

judgment was scheduled for December 15, 2015 which meant that Appellant’s

summary judgment response was due on or before December 8, 2015 pursuant to

Texas Rule of Civil Procedure 166a(c). On December 8, 2015, Appellant was still

represented by attorney Dan Gus. Mr. Gus’ withdrawal from the case was granted

the next day when the trial court signed an order to that effect. (C.R. 91). At the

December 15, 2015 hearing on Appellee’s motion for summary judgment, the

Appellant had not filed a response to Appellee’s motion. On the record, Appellant

twice notified the trial court that she had not received the case file from her prior

attorney. (R.R., Vol. 2, pp. 4, 5). Additionally, Appellant told the trial court that

she was under the impression that Appellee’s motion for summary judgment had

been denied at a prior hearing.2 (R.R., Vol. 2, p. 7, 10). The trial court did not

admonish Appellant about the risks of appearing pro se, but simply confirmed that

she was pro se and asked if she was prepared to go forward with the hearing in the

following exchange:

       THE COURT:                           Are you prepared to go forward with
                                            the summary judgment portion?
       MS. McGALLIARD:                      Yes. Yes, sir.
1
  Appellant stated at the hearing that she was that her attorney was seeking to withdraw. (R.R.,
Vol. 2, pp. 4-5)
2
  Appellee’s Motion for Summary Judgment hearing was previously scheduled for hearing on
April 29, 2015, but was it continued upon request the of Appellant’s attorney who had a conflict.
(C.R. 6; R.R. Vol. 2, pp. 8-9).
                                                                      Brief of Appellant - Page 6
       THE COURT:                         Of course you’re appearing pro se.
       MS. McGALLIARD:                    That’s right.

(R.R., Vol. 2, p. 12).

       The court proceeded with the summary judgment hearing, first allowing

Appellee’s attorney to present oral argument. Once Appellee’s attorney concluded

her argument, the Court turned to Appellant and admonished her that there was no

written response on file and no summary judgment evidence on file. The judge

further stated:

       “What I would like to express or communicate, ma'am, is that
       summary judgment is a very formal, very specific, very
       ridged ( s i c ) process, and this is unlike a jury trial. It is
       unlike a non-jury bench trial in that you do not get an
       opportunity to come forward, take the witness stand, be sworn
       in and present testimony. There’s no cross-examination. It’s
       not like a trial. It’s a very specific, legal process that comes
       well before a jury or non-jury trial process.”

(R.R., Vol. 2, p. 26).

       The court invited Appellant to present a responsive argument, and she

attempted to do so, but the trial court eventually concluded the hearing, and

granted Appellee’s motion for summary judgment in part.3 The court awarded

liquidated damages against the Appellant in the amount of $25,000.00 and ordered

that Appellant take nothing on her counterclaim.



3
  The matter of attorney’s fees was reserved for a separate hearing. The court ordered that
hearing set for January 4, 2016. (C.R. 92-93).
                                                                  Brief of Appellant - Page 7
       Appellee will undoubtedly point to the language quoted above where

Appellant answers that she is ready to go forward with summary judgment.

However, Appellant was not aware of the summary judgment procedures. The

court explained to Appellant that summary judgment is a “very formal, very

specific, very ridged ( s i c ) process … a very specific, legal process” but

this explanation was provided long after the court elicited Appellant’s

permission to proceed. 4 Moreover, the intricacies of a summary judgment

hearing – especially where the non-movant has not filed a response – are

evident from the record because the trial court had to repeatedly admonish

Appellant. 5




4
  According to the reporter’s record, 32 minutes of hearing elapsed before the court admonished
Appellee regarding the lack of a response and the challenge of the summary judgment process.
5
  The trial made the following statements to Appellant during the hearing:
“Ms. McGalliard, I believe one of the challenges that you face here for purposes of summary
judgment hearing is that you do not have on file any type of written response, and you do not
have on file, that I can see, any summary judgment evidence. So, for example, you have no
affidavits on file.” (R.R., Vol. 2, p. 25).
“Ma’am, it is your responsibility to present summary judgment evidence to me.” (R.R., Vol. 2, p.
28).
“And, ma'am, that may or may not be true, but I can only go on the summary judgment evidence
that's presented to me here this morning. Again, your discussion or talking here in open court, it's
not sworn testimony. It's simply argument.” (R.R., Vol. 2, p. 29).
“For me to evaluate and weigh the evidence, I have to have the evidence in summary judgment
form, which is generally affidavits, depositions, and various other documents in summary
judgment form.” (R.R., Vol. 2, p. 30).
“And, Ms. McGalliard, this information could be relevant, it could be important to this hearing,
but do you have what you just said in summary judgment form and summary judgment
evidence?” (R.R., Vol. 2, p. 31).
“You understand, ma’am, in this hearing I’m bound by summary judgment evidence, affidavits
from you and others, affidavits from experts.” (R.R., Vol. 2, p. 31).
                                                                        Brief of Appellant - Page 8
       Ultimately, the grant of summary judgment against the Appellant was

fundamentally unfair. It was Appellant’s attorney of record, Dan Gus, who failed

to file a timely summary judgment response, yet it was Appellant herself who

appeared at the hearing alone and had to (unsuccessfully) defend that untenable

position he created. The six days (and merely four business days) between the

withdrawal and the summary judgment hearing afforded Appellant virtually no

time to meet with and retain new counsel.6 Rule 253 affords the trial court the

discretion to postpone a hearing “upon cause shown or upon matters within the

knowledge or information of the judge.” Here, there was an abundance of good

cause at the judge’s disposal and the relevant matters were within his knowledge.

In particular, the court was aware that:

     Dan Gus’ withdrawal was granted only six days prior to hearing (C.R. 91);
     on the date the summary judgment response was due, Dan Gus was still
      Appellant’s attorney of record (C.R. 91);
     Appellant first learned that the withdraw was granted at the summary
      judgment hearing (R.R., Vol. 2, pp. 4-5);
     Appellant did not know that the motion for summary judgment was still
      pending (R.R., Vol. 2, pp. 7);
     Appellant had not received the case file from Mr. Gus (R.R., Vol. 2, pp. 4,
      5).


6
  As mentioned previously, Appellant acknowledged that she was aware that Mr. Gus was
attempting to withdraw from the case, but there is nothing in the record to show exactly when
she learned of his motion to withdraw. See Thompson v. Thompson, 387 S.W.3d 769, 771
(Tex.App.—El Paso 2012, no pet.) (the date a motion to withdraw is filed is immaterial if the
record does not reflect the date the client knew that the motion had been filed); see also Tex. R.
Civ. P. 10 (requiring service of a motion to withdraw be served on the client by either personally
delivery or regular and certified mail).
                                                                       Brief of Appellant - Page 9
      As a result Appellant was effectively denied the right to counsel because the

court afforded no additional time for her to seek to hire another attorney. Because

of the timing of the order granting the withdrawal and the trial court’s failure to

postpone the summary judgment hearing, the six days was simply not enough time

for Appellant to retain new counsel.

II.   Issue Number Two: The trial court erred in granting Dan Gus’ motion to
      withdraw six days prior to the summary judgment hearing.

      A.     The trial court’s granting of Dan Gus’ motion to withdraw – which
             did not comply with Rule 10 - was an abuse of discretion which was
             harmful to Appellant.

      Rule 10 of the Texas Rules of Civil Procedure provides in relevant part:

      “An attorney may withdraw from representing a party only upon
      written motion for good cause shown. … If another attorney is not to
      be substituted as attorney for the party, the motion shall state: that a
      copy of the motion has been delivered to the party; that the party has
      been notified in writing of his right to object to the motion; whether
      the party consents to the motion; the party's last known address and all
      pending settings and deadlines. … Notice or delivery to a party shall
      be either made to the party in person or mailed to the party's last
      known address by both certified and regular first class mail….”

Tex. R. Civ. P. 10.

      The requirements of Rule 10 are mandatory. A trial court abuses its

discretion if it grants a motion to withdraw that does not comply with Rule 10.

Williams v. Bank One, Texas, N.A., 15 S.W.3d 110, 113-114 (Tex.App.—Waco, no

pet.). However, the error is harmless if the trial court affords the party additional

time to secure new counsel. Id.
                                                            Brief of Appellant - Page 10
       Dan Gus’ motion to withdraw does not comply with Rule 10 in at least four

ways. Specifically:

    1) It fails to state that a copy of the motion has been delivered to the party.
    2) It fails to state that the client has been notified in writing of her right to
       object to the motion.
    3) It does not state whether or not Appellant consented to the motion.
    4) There is no indication from the certificate of service (or elsewhere in the
       clerk’s record) that a copy of the motion was delivered to Appellant either
       “in person or mailed to [Appellant’s] last known address by both certified
       and regular first class mail.”

(C.R. 89).

       Despite these deficiencies in Mr. Gus’ motion,7 the trial court granted the

withdrawal. This is axiomatically an abuse of discretion. This error, however,

would have been harmless if the court had afforded Appellant additional time to

retain counsel and prepare for the summary judgment hearing. For example, in

Williams v. Bank One, Texas, N.A., the trial court granted Ms. Williams’ attorney’s

motion to withdraw six days after Bank One filed a motion for summary judgment.

The motion to withdraw failed to state that Ms. Williams had a right to object to

the motion. The appellate court concluded that the granting of the motion was an

abuse of discretion, but because the court afforded Ms. Williams an additional 42




7
  At the December 15, 2015 summary judgment hearing, the judge referred to “an agreed motion
to withdraw as attorney of record.” (R.R., Vol. 2, p. 4). This should not be misconstrued as
Appellant’s agreement to the withdrawal. Instead, Appellee did not object to the withdrawal
according to the certificate of conference attached to the motion. (C.R. 90). There is nothing on
the motion to withdraw or subsequent order evidencing Appellant’s knowledge or agreement.
                                                                     Brief of Appellant - Page 11
days to secure a new attorney, the error was harmless. 15 S.W.3d 110, 113-114

(Tex.App.—Waco, no pet.).

      Here, because the withdrawal was granted six days prior to the summary

judgment hearing, and because the trial court did not afford additional time for

Appellant to secure new counsel, the trial court’s granting of the motion to

withdraw was an abuse of discretion and such error was harmful to Appellant.

      B.     The trial court’s grant of Mr. Gus’ motion to withdraw was an abuse
             of discretion because the court failed to ensure that Dan Gus took
             steps to prevent foreseeable prejudice to the rights of his client.

      Before a trial court allows an attorney to withdraw, it should see that the

attorney has complied with the Code of Professional Responsibility to ensure that

the lawyer has taken reasonable steps to avoid foreseeable prejudice to the rights of

his client. Villegas v. Carter, 711 S.W.2d 624, 626 (Tex.1986). Here, there is no

evidence that the trial court took any action to ensure that Mr. Gus took reasonable

steps to avoid foreseeable prejudice to the rights of Appellant. Mr. Gus’ motion

(filed November 24, 2015) states generally that Appellant was advised of any

deadlines and hearing dates in connection with this matter. (C.R. 89). When the

motion to withdraw was considered by the trial court the day after the summary

judgment response deadline, it should have been foreseeable that a pro se

defendant might be unaware that summary judgment is a “very formal, very

specific, very ridged ( s i c ) process.” Pursuant to the Supreme Court’s


                                                            Brief of Appellant - Page 12
directive in the Villegas case, 8 rather than simply sign the order granting

withdraw, the court should have either signed the order, but postponed the

summary judgment hearing date, or refused to sign the order until it

received assurances from Mr. Gus that Appellant had been made aware of

the complications looming because of (1) the absence of a summary

judgment response, and (2) the very limited amount of time remaining

prior the hearing.

III.   Issue Number Three: The trial court erred in granting Appellee’s Motion for
       Summary Judgment because Appellee failed to satisfy her summary
       judgment burden since certain key statements contained in the declarations
       of Kathryn Hill and Dr. Kenton Arnold are hearsay, conclusory,
       unsupported by evidence, and should have been disregarded by the trial
       court.

       To prevail on a motion for traditional summary judgment as a matter of law,

the movant must offer admissible evidence proving that no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of law

on the issues expressly set out in the motion or in an answer or any other response

to the motion. Tex. R. Civ. P. 166a(c); see, e.g., Amedisys, Inc. v. Kingwood Home

Health Care, LLC, 437 S.W.3d 507, 511 (Tex. 2013) (when movant meets its

burden of establishing each element of claim or defense on which it seeks


8
  The Supreme Court of Texas recently reaffirmed this directive and stated it more succinctly:
“Courts have a duty to see that withdrawal of counsel will not result in foreseeable prejudice to
the client.” In the Interest of P.M., 59 Tex. Sup. Ct. J. 582, 2016 Tex. LEXIS 236 at *5 (Tex.
April 1, 2016) (per curium).
                                                                     Brief of Appellant - Page 13
summary judgment, burden then shifts to non-movant to disprove or raise a fact

issue as to at least one of those elements). Rule 166a requires that “supporting and

opposing affidavits shall be made on personal knowledge, shall set forth such facts

as would be admissible in evidence, and shall show affirmatively that the affiant is

competent to testify to the matters stated therein.”

       Additionally, regarding expert opinion the Supreme Court has held:

       “Bare, baseless opinions will not support a judgment even if there is
       no objection to their admission into evidence, and we have often held
       that such conclusory testimony cannot support a judgment. A
       conclusory statement of an expert witness is insufficient to create a
       question of fact to defeat summary judgment. Further, a claim will
       not stand or fall on the ipse dixit of a credentialed witness. Expert
       testimony fails if there is too great an analytical gap between the data
       and the opinion proffered.”9

       Here, to be entitled to summary judgment for the $25,000.00 in liquidated

damages which were awarded, Appellee should have been required to offer

admissible evidence conclusively proving that the Horse was disabled as set forth

in the parties’ contract under section 6.3.2 Disability. That paragraph, however,

specifically limits disability to an injury or condition that is “likely to be permanent

and not a result of heredity or old age.” (C.R. 33). The only summary judgment



9
 Elizondo v. Krist, 415 S.W.3d 259, 264 (Tex. 2013) (internal quotations omitted). See also City
of San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009); Coastal Transp. Co. v. Crown
Cent. Petroleum Corp., 136 S.W.3d 227, 232 (Tex. 2004); McIntyre v. Ramirez, 109 S.W.3d
741, 749-50 (Tex. 2003); Burrow v. Arce, 997 S.W.2d 229, 235 (Tex. 1999); Gammill v. Jack
Williams Chevrolet, Inc., 972 S.W.2d 713, 726 (Tex. 1998).

                                                                    Brief of Appellant - Page 14
evidence offered to show that the Horse’s disability was permanent and not a result

of heredity or old age are two brief sentences in the summary judgment record.

The first such sentence is contained in the declaration of Appellee:

      “My veterinarian states that the founder is permanent and is not the
      result of heredity or old age by way of separate Declaration being
      filed herewith.”

(C.R. 41).

      Appellee’s statement fails on every front. It is hearsay. It is not based on

her personal knowledge. The facts set forth would not be admissible in evidence.

It does not affirmatively show that she is competent to testify to the matters

asserted. It is conclusory. See Tex. R. Civ. P. 166a(c); see also Laidlaw Waste

Sys. v. City of Wilmer, 904 S.W.2d 656, 661 (Tex. 1995).

      The second statement is found in the declaration of Dr. Kenton Arnold who

also avers in boilerplate manner: “Gabacha’s founder was not a result of heredity

or old age. Gabacha’s laminitic condition is chronic and permanent.” (C.R. 73).

      This statement is insufficient to support summary judgment.              It is a

conclusory statement and cannot support a judgment on its own. While Dr. Arnold

states that he examined the Horse and that he reviewed veterinary records and

radiographs, he provides no explanation of what his examination revealed and why

his examination, the records, or the radiographs lead him to the opinion he

proffered. There is no supporting data either attached or otherwise expounded


                                                            Brief of Appellant - Page 15
upon that would support the statement that the Horse’s “founder was not a result of

heredity or old age.” Dr. Kenton states that “I have determined that Gabacha had

suffered a laminitic episode with 9-12 months prior to November 2013” but he

likewise fails to back up this assertion with any factual foundation.10 (C.R. 73).

The factfinder is left with only the ipse dixit of Dr. Kenton, but without any

substantive foundational data. While an expert is not required to recite every fact

relied upon, expert testimony fails when there is too great an analytical gap

between the data and the opinion proffered.” Gammill v. Jack Williams Chevrolet,

Inc., 972 S.W.2d 713, 726 (Tex. 1998). Here, the analytical gap was infinite

because Dr. Arnold furnished no data in support of his “bare, baseless” opinion.

Elizondo v. Krist, 415 S.W.3d 259, 264 (Tex. 2013). A number of Texas cases

have upheld the proposition that an expert opinion, without reliable supporting

data, is conclusory and will not support (or raise a fact issue to defeat) summary

judgment.11


10
   The claim that an “episode” occurred within the curiously specific “9-12 months prior to
November 2013” timeframe prior is noteworthy because during those months the Horse was in
Appellant’s possession. It would be helpful to a fact finder to know why Dr. Arnold believed that
the Horse supposedly suffered this episode at that particular time rather than before Appellant
took possession of the Horse. Likewise, it would be helpful to a factfinder to know why he
believed a specific “laminitic episode” occurred as opposed to the Horse suffering from a chronic
or hereditary issue. The absence of supporting data is especially significant in light of
Appellant’s comment at the summary judgment hearing that the Horse has a colt with a similar
condition. (R.R., Vol. 2, p. 31).
11
   Elizondo v. Krist, 415 S.W.3d 259, 264 (Tex. 2013) (credentialed personal injury attorney’s
opinion that a settlement was inadequate lacked “a demonstrable and reasoned basis” and
therefore did not raise a fact issue to defeat defendants’ motion for summary judgment.); City of
San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009) (because there was no factual support
                                                                     Brief of Appellant - Page 16
       Because neither of the declarations of Appellee or Dr. Arnold constitutes

admissible summary judgment evidence, the summary judgment burden should not

have shifted to Appellant. Appellant should not have been required to raise a

genuine issue of material fact, and summary judgment should not have been

granted in favor of Appellee.

IV.    Issue Number Four: The trial court erred in not granting Appellant’s motion
       for continuance of the January 4, 2016 hearing.

       When a trial court allows counsel to voluntarily withdraw, it must give the

party time to secure new counsel and time for the new counsel to investigate and

prepare for trial. Villegas v .Carter, 711 S.W.2d at 626; Computize, Inc. v. NHS

Communs. Group, Inc., 992 S.W.2d 608, 613 (Tex. App.—Texarkana, 1999, no

pet.). The failure to do so is an abuse of discretion. Villegas at 626.

       Here, Appellant filed a verified motion for continuance on December 29,

2015. (C.R. 94). Appellant sought to postpone the final hearing which was




of expert’s opinion in a jury trial, the expert’s “naked conclusion” was inadequate to support a
judgment); Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227, 232 (Tex.
2004) (the lack of a factual basis for expert’s opinion meant that the opinion was a conclusory
statement and even unobjected to, could not support a judgment); McIntyre v. Ramirez, 109
S.W.3d 741, 749-50 (Tex. 2003) (expert’s conclusory statement regarding medical billing
practices was properly struck because it was a “legal conclusion with no supporting facts or
rationale”); Burrow v. Arce, 997 S.W.2d 229, 235 (Tex. 1999) (personal injury attorney’s
credentials qualified him to offer and expert opinion, “but he cannot simply say, ‘Take my word
for it, I know: the settlements were fair and reasonable.’”); Gammill v. Jack Williams Chevrolet,
Inc., 972 S.W.2d 713, 726 (Tex. 1998) (the court in a seat belt safety case stated that a trial court
can exclude expert opinions when there is simply too great an analytical gap between the data
and the opinion proffered).
                                                                        Brief of Appellant - Page 17
scheduled for January 4, 2016.12 The trial court heard Appellant’s motion on

January 4, 2016, and in denying the motion stated:

       “Ms. McGalliard, based upon what you have just told me, I have not
       heard you say anything that would lead me to believe that you are
       going to be prejudiced with respect to going forward on this limited
       hearing for attorney fees. Most of what you expressed deals with the
       merits of the underlying case. We're not going to handle anything
       today that deals with the so-called merits of the underlying case. This
       is a damage issue related to attorney fees. There's nothing that will
       happen today that will change my previous ruling. Why don't we go
       forward and simply wrap up the entire case, and then you and your
       attorney will be afforded the opportunity to contest the underlying
       case on the merits.”

(R.R., Vol. 3, p. 8).

       However, Appellant’s motion states that Appellant “needs a continuance for

additional time to retain a lawyer. The earliest appointment she was able to get was

January 6, 2016.” (C.R. 94). Furthermore, Appellant’s first statement to the trial

court regarding the continuance was:

       “I’d like to continue this matter until I can get another attorney. We
       have an appointment on the 6th at 1:00 p.m. to have another attorney
       look over my case.”

(R.R., Vol. 3, p. 5).




12
   Appellant’s motion was filed less than three weeks after Mr. Gus’ withdraw was granted. It
should be noted that these three weeks spanned a good portion of the holiday season making the
task of finding a new attorney on short notice even more challenging.
                                                                   Brief of Appellant - Page 18
       Similar to Appellant’s issue number one, she contends that the trial court

failed to afford her adequate time to retain an attorney and effectively denied her

the right to counsel without good cause.13




13
  Lest the award of attorney’s fees be mistaken for a mere procedural matter to “wrap up” the
conclusion of a case, it should be noted that the amount of trial level attorney’s fees and pre-
judgment interest awarded by the court on January 4, 2016 actually exceeded the liquidated
damages claim awarded on December 15, 2015. (C.R. 93, 98).
                                                                    Brief of Appellant - Page 19
                                      PRAYER

      For these reasons, Appellant Sherry McGalliard requests that this Court

reverse the judgment of the trial court.

                                             Respectfully submitted,


                                             ______________________________
                                             Justin H. Anderson
                                             State Bar No. 24066563
                                             Law Office of Justin H. Anderson
                                             100 N. Sixth Street, Suite 902
                                             Waco, Texas 76701
                                             (254) 644-1004 (telephone)
                                             (254) 754-4824 (facsimile)
                                             justin@jhafirm.com
                                             Attorney for Appellant




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of this Appellant’s Brief has been served on all parties
on this 6th day of July, 2016 in accordance with the Texas Rules of Appellate
Procedure.

Amy Ganci
3811 Turtle Creek Blvd., Suite 800
Dallas, Texas 75219
Via E-Service at aganci@gancilaw.com


                                             ______________________________
                                             Justin H. Anderson



                                                            Brief of Appellant - Page 20
                      CERTIFICATE OF COMPLIANCE
                       WITH APPELLATE RULE 9.4(i)

I certify that this document contains 5,127 words as indicated by the word-count
function of the computer program used to prepare it, excluding the caption, identity
of the parties and counsel, statement regarding oral argument, table of contents,
index of authorities, statement of the case, statement of issues presented, statement
of jurisdiction, statement of procedural history, signature, proof of service,
certification, certification of compliance, and appendix, as provided by Rule 9.4(i).



                                             ____________________________
                                             Justin H. Anderson
                                             Attorney for Appellant




                                                            Brief of Appellant - Page 21